Citation Nr: 0108588	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  96-42 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids, 
status post hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran





INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.  He also had reserve service from March 1969 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection and 
assigned a 0 percent evaluation for hemorrhoids, status post 
hemorrhoidectomy.  

In February 2001, the veteran testified before a Board member 
at a videoconference hearing.  Correspondence in the claims 
file dated in January 2001 indicates that the veteran 
accepted that hearing in lieu of an "in-person" hearing 
before a Board member.  See 38 C.F.R. § 20.700(e) (2000). 


REMAND

The veteran contends that he continues to have problems with 
recurrent hemorrhoids, including pain and bleeding with bowel 
movements.  At his February 2001 hearing, the veteran 
testified that he had undergone treatment at a VA facility 
several times a year, including for hemorrhoids in about 
1998.  Hearing transcript (T.) 4, 7.  The evidence of record 
includes VA treatment records to 1996.  Any subsequent 
treatment records are not in the claims file.  VA is held to 
have constructive notice of documents generated by VA, even 
if the documents have not been made part of the record in a 
claim for benefits.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As VA is on notice that additional pertinent medical 
records may exist, the case must be remanded for further 
development.

There has otherwise been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence pertinent to the 
service-connected disabilities.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The RO should ensure that all VA medical 
records since 1996 are obtained and 
associated with the claims file.  

2.  The RO must review the claims file 
and confirm that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any other 
development deemed necessary should be 
completed by the RO, including whether 
another rating examination is warranted.   

The RO should then re-adjudicate the 
issue of a compensable evaluation for 
hemorrhoids, status post 
hemorrhoidectomy, with consideration of 
Fenderson v. West, 12 Vet. App. 119 
(1999);

If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


